 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS EARNEST ADAMS,                               No. 2:16-CV-0569-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    JOHN R. SONGS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On February 19, 2019, the court ordered the United States Marshal to serve

19   the complaint on defendants. Process directed to defendant H. Given and John R. Songs was

20   returned unexecuted because there is no record of H. Given or John R. Songs. Plaintiff must

21   provide additional information to serve this defendant. Plaintiff shall promptly seek such

22   information through discovery, the California Public Records Act, Cal. Gov't. Code § 6250, et

23   seq., or other means available to plaintiff. If access to the required information is denied or

24   unreasonably delayed, plaintiff may seek judicial intervention. Once additional information

25   sufficient to effect service is obtained, plaintiff shall notify the court whereupon plaintiff will be

26   forwarded the forms necessary for service by the U.S. Marshal. Plaintiff is cautioned that failure

27   to effect service may result in the dismissal of unserved defendants. See Fed. R. Civ. P. 4(m).

28
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff shall promptly seek

 2   additional information sufficient to effect service on any unserved defendants and notify the court

 3   once such information is ascertained.

 4

 5

 6   Dated: June 5, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
